15. Strengthening Chemical, Biological, Radiological and Nuclear Security in the European Union - an EU CBRN Action Plan (
Mr President, chemical, biological, radiological and nuclear (CBRN) risks are inherent to possible terrorist attacks, industrial accidents or natural disasters. Incidents of this kind, whether accidental or criminal in origin, know no borders and are potentially devastating for human lives, infrastructure, the environment and public health. They do not occur just in remote areas: we need only recall the recent disaster caused by the leak of toxic sludge from a factory in Hungary and the series of letter-bombs posted from Yemen to various addresses in the United States and Europe.
It is crucial for the European Union to make every effort to develop the necessary cooperation between the Member States' civilian and military capabilities and resources in order to prevent, detect and respond effectively to CBRN attacks or disasters. Such cooperation requires a special European crisis-response mechanism, working in collaboration with a European civil protection force. In fact, this House has long been calling for such a force to be established.
The EU Action Plan therefore needs strengthening. The existing plan, which the Council approved in 2009, is weak and, in practice, is not being implemented by all Member States. It just needs one link to crack for the whole chain of intervention to fail. It is vital to give the Commission a stronger monitoring, guiding and coordinating role, and the plan urgently needs to be implemented in all Member States.
This report proposes greater civilian-military cooperation in terms of pooling efforts for CBRN disaster prevention, detection, preparation and response. The EU has to bring all the Member States together to put in place integrated national systems for implementing the plan. In this respect, the CBRN Action Plan is an opportunity to put the Treaty of Lisbon solidarity clause into practice.